Citation Nr: 1525725	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for left levator scapula syndrome with upper back and neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987 and from January 2003 to May 2004, with additional service in the Reserve Component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Officer (RO).

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in June 2012.  A transcript of his testimony is of record.

In March 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The most probative evidence indicates the Veteran's upper back and neck disorder, currently manifested by left levator scapula syndrome with degenerative disc disease and degenerative joint disease, was not incurred in or aggravated by service. 


CONCLUSION OF LAW

The requirements to establish service connection for left levator scapula syndrome with upper back and neck condition have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, the RO sent the Veteran compliant VCAA notice in April 2007, and the Veteran had ample opportunity to respond prior to the November 2007 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  

The Board previously determined that additional medical evaluation was warranted before the appeal could be adjudicated, and remanded the case back to the AOJ for that purpose.  The requested evaluation was performed in March 2013.  The Board has reviewed the evaluation report and finds the AOJ substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for  the Board to adjudicate the appeal.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issue to the Veteran and the Veteran testified as to in-service events, symptoms, and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology     from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously on active service for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear  and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the § 1111 presumption, the claim is one for service connection, not aggravation.  Id. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of     a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling    than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the claimant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Evidence and Analysis

Service treatment records (STRs) relating to the Veteran's first period of active duty (February 1983 to February 1987) include an enlistment physical examination in which his spine and upper extremities were normal.  In September 1983 he was treated for muscle strain in the back, and in October 1983 he was treated for soft tissue injury to the back and right shoulder.  He was treated for low back strain in June 1985.  STRs associated with the Veteran's Reserve service include physical examinations in February 1987, February 1991 and February 1996 in which the spine and upper extremities were normal.  An Annual Medical Certificate in December 1997 stated the Veteran had been treated during the previous year for a pulled muscle in the left shoulder, but medical examination in October 2000 was normal.  

Treatment notes from private chiropractor Dr. DCD in 2002 (June, September and December), prior to the Veteran's re-entry into active service, show treatment for lumbosacral and cervical complaints.

STRs include a pre-deployment assessment in January 2003 that was significant only for a knee profile.  

In June 2003 and September 2003 during deployment to the Middle East the Veteran was treated for a strained back.  In a post-deployment health assessment in March 2004 the Veteran reported having a host of symptoms including back pain and muscle aches that had been manifested during deployment, but a medical examination in April 2004 found no abnormalities of the spine or upper extremities.     

An April 2004 treatment note by private chiropractor Dr. DCD states the Veteran had recently returned from  Iraq; Dr. DCD noted continued post cervical tenderness (which had been previously noted in 2002) and also noted tenderness of the levator scapulae.  

In May 2004 the Veteran submitted his original claim for service connection for a number of disabilities, including disabilities of both shoulders claimed as due to sleeping on hard surfaces, riding in trucks over rough terrain and wearing heavy body armor.  

The Veteran presented to the VA primary care clinic (PCC) for an initial visit in June 2004.  He complained of back, neck and bilateral shoulder pain that he did not remember as having been present before deployment.  Physical examination was grossly normal; the clinical impression was "joint pain."

The Veteran had a VA compensation and pension (C&P) examination in April     2005 in which he endorsed having had left shoulder injury in the mid-1990s, characterized as a mild dislocation.  He denied history of diseases or injuries to       the neck.  Examination of the neck and extremities was normal.  X-ray of the right shoulder showed suspected calcific tendonitis but the left shoulder X-ray was normal.  The examiner diagnosed right shoulder tendonitis with minimal impact on functional ability and muscle strain of the left shoulder with slight impact on functional ability.  The examiner did not provide an opinion in regard to the etiology of the disorder.

An April 2005 "buddy statement" by DDS states that the Veteran complained to him of back pain in October 2003 after changing tractor-trailer tires; he was also concerned about neck and shoulder pain associated with wearing heavy body armor.  A "buddy statement" by LAG states the Veteran had problems with neck, back and shoulder problems associated with sleeping on hard surfaces and driving over rough terrain.
   
In April 2005 the RO issued a rating decision that denied service connection 
for a bilateral shoulder disorder.  The Veteran thereupon submitted a Notice of Disagreement (NOD) in regard to the left shoulder only.  

The Veteran presented to the VA PCC for follow-up visit in June 2005, during which he complained of joint pain in the neck.  The clinician noted history of osteoarthritis (OA) of the neck; clinical examination was grossly normal and no diagnosis regarding the neck or shoulders was entered.

In June 2005 the RO issued a rating decision that granted service connection for left shoulder muscle strain, that being the diagnosis made by the VA C&P examiner cited above.  The disability was rated as 20 percent disabling effective from May 31, 2004.  

The Veteran had a VA C&P examination in January 2007 in which he complained of left shoulder pain.  The examiner diagnosed left shoulder tendonitis/muscle strain with slight impact on functional ability, stable since the previous examination.

A February 2007 cervical radiograph by Dr. DCD showed moderate disc degeneration at C4, mild intervertebral foramina (IVF) stenosis at C4 bilateral and moderate     facet arthrosis at C4-5.  In comparison, earlier films in July 2000 had shown mild osteophyte formation on C4 with very mild disc degeneration and mild facet arthrosis at C4, C5 and C6 (see Dr. DCD's addendum to February 2007 report, issued in December 2009).

The Veteran filed his present claim in March 2007, asserting he believed he had suffered compression to the neck or upper back vertebrae during deployment, due to wearing a helmet and to being thrown about while driving trucks over rough terrain.  

In April 2007 DDS submitted a "buddy statement" asserting he and the Veteran had driven over rough terrain in Iraq during which they had been pitched around inside their vehicles; this resulted in their necks being jarred by their heavy helmets.  They sometimes hit their heads against the roof of the cab.  DDS remembers that the Veteran sometimes complained of stiffness and soreness in the back, neck and shoulders during their service together in Iraq.  

A June 2007 letter from private chiropractor DCD states the Veteran had received treatment since July 2000 (i.e., prior to active service) for cervical brachial pain, which resolved.  The Veteran returned in February 2007, again with cervical brachial neuritis, and was shown by X-ray to have increased disc degeneration.     Dr. DCD stated that the Veteran attributed this accelerated disc degeneration to     an injury he had suffered while serving in Iraq.

The Veteran had a VA C&P examination in June 2007, performed by a physician.  The Veteran complained of cervical and upper thoracic back pain that he had noticed upon returning from Iraq.  There was no specific injury, but the Veteran cited having been bounced around while driving trucks and hitting his head on     the roof numerous times.  He denied having been evaluated while in service.  The physician performed a physical examination and noted observations in detail; musculoskeletal examination was essentially normal except for tenderness at the  left levator scapula from the scapula border to the cervical spine.  In relevant part the examiner diagnosed thoracic back pain and left levator scapula syndrome.  The examiner stated that the Veteran's cervical/back pain actually represented pain at the T1-2 transitional segments, a problem that was present and treated prior to service; it is at least as likely as not that the problem was aggravated by the Veteran's tour in Iraq.  As regards the left levator scapula syndrome this is an   acute rather than chronic condition.

However, in November 2007 the RO returned the file to the VA C&P examiner requesting an amplification of the examiner's opinion in light of Dr. DCD's finding of degeneration of the spine at C4, which is inconsistent with the findings of the C&P examiner.  The C&P examiner was asked to consider the private treatment records and to indicate whether it is at least as likely as not that the Veteran's current neck and back complaints are related to the problems noted by Dr. DCD (disc degeneration and stenosis at C4 and facet arthrosis of C4-5).

In response the VA C&P examiner issued an addendum opinion in November 2007 noting the Veteran's normal examination at discharge from active service in March 2004; it was not until 2007 that the Veteran returned to Dr. DCD with renewed cervical spine problems.  The examiner stated there is no doubt as to degenerative disc and joint disease of the cervical spine, which is a natural degenerative process, but the Veteran's cervical pain is not likely the result of the lesion at C4.  The examiner stated that the motor and/or sensory distribution of this nerve does not supply any of the areas of the Veteran's pain, so a lesion at C4, no matter how severe or mild, is inconsistent with the Veteran's symptoms.  If in fact the cervical area had been injured in Iraq it is inconsistent that the Veteran would wait for 3 years until being treated.  Also, based on studies published in a professional medical journal, degenerative discs are not painful in and of themselves unless there is a disruption.  The Veteran's symptoms are a result of his acute levator scapulae syndrome, which is easily treated; his symptoms are not the result of military service.

The Veteran presented to the VA PCC in July 2008 complaining of cervical neck pain, which he stated had been causing discomfort since service.  Although the Veteran complained of posterior neck pain there was no tenderness of the spine or over the paraspinals, nor was there any neurological deficit.  Magnetic resonance imaging (MRI) was performed and showed moderate spondylosis in the cervical spine, moderate to severe spinal stenosis at C4-5, mild to moderate spinal stenosis at C5-6, no significant abnormalities at C6-7, and no disc protrusions.

In January 2010 the RO again returned the file to the VA C&P examiner for clarification, in that the examiner's statement in November 2007 that the Veteran's cervical spine pain was due to left levator syndrome was inconsistent with his earlier statement in July 2007 that the left levator syndrome was not associated with any impairment or disability.
    
In response to the RO's request the Veteran was reexamined in April 2010 by a   VA examiner who reviewed the claims file.  The Veteran's current chief complaint was posterior cervical neck pain and stiffness.  Onset was reportedly in 2002; chiropractic treatment at that time produced good results.  Thereafter the Veteran deployed to Iraq in 2003-04, where he was jostled while driving his truck.  The Veteran asserted this service in Iraq caused his current symptoms; he also cited current compressed discs in the cervical spine which were not present prior to deployment.  The examiner noted the Veteran subjective complaints in detail, as well as clinical observations.  The examiner diagnosed levator scapulae syndrome that existed prior to service as evidence by cervical pain treatment in July 2000; there was temporary exacerbation in service due to wearing battle gear but without permanent aggravation.  The examiner also diagnosed degenerative disc disease (DDD) at C4 and degenerative joint disease (DJD) at C4-5-6 that existed prior to service, based on Dr. DCD's December 2009 addendum report showing changes    at the same locations which had been mild in 2000 and moderate in 2007; these changes are consistent with normal age-related progression and without evidence  of permanent aggravation of the degenerative changes due to injury or other    events during active service.  The examiner noted the Veteran was also currently demonstrating neck pain with limited range of motion (ROM) secondary to radiation therapy for nasopharyngeal cancer.

X-ray of the cervical spine in April 2011 at Mercy Medical Center showed mild-to-moderate cervical spine degenerative changes and reversal of normal cervical lordosis.  

The Veteran testified before the Board in June 2012 that the semi tractors he drove in Iraq were not intended for driving on unimproved roads and were consequently hard on the driver.  He experienced neck pain and stiffness at the time but downplayed it until he returned home and went to his chiropractor but was unable to achieve his previous degree of function.  The Veteran testified that many other Veterans who performed similar duties have similar problems, and he denied any other occupational neck trauma outside service.  The Veteran also asserted that the correspondence submitted by Dr. DCD endorses the contention that the Veteran's cervical spine   most likely originate with the jolting in Iraq.

In March 2013 the file was reviewed by a VA physician pursuant to a remand by the Board for that purpose.  The reviewer stated an opinion that the Veteran's claimed condition is not likely directly related to service.  As rationale, the reviewer stated that the Veteran's diagnosed conditions are inconsistent with his symptoms; also, the Veteran is shown to have been treated for these conditions prior to active service.  At best the Veteran had a temporary exacerbation of a preexisting condition that was not aggravated beyond its natural progression.  The Veteran's DDD and DJD of the cervical spine is a natural degenerative process related to age, not injury.

Review of the evidence of record demonstrates the Veteran had DJD of the cervical spine in 2000, as documented by the contemporaneous treatment notes of Dr. DCD.  Accordingly, he is clearly and unmistakably shown to have had a cervical spine disease prior to service, and the question before the Board is whether such disease increased in severity during service.

The VA examiner in April 2010 and the VA reviewing physician in March 2013   both opined that the Veteran's preexisting cervical spine disease had only a temporary exacerbation in service.  Both medical providers were demonstrably fully informed  of the pertinent factual premises of the case and they both provided fully-articulated opinions supported by reasoned analysis; their opinions are accordingly probative and may be relied upon by the Board. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

As noted above, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, not just the symptoms, has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 (1996).  The Board accordingly finds that the most probative evidence as cited above indicates the Veteran's cervical spine disorder, currently manifested by left levator scapula syndrome and DJD/DDD, existed prior to active service and was not permanently aggravated during active service beyond the normal progress of the disease.

The Veteran asserts that Dr. DCD's correspondence supports his personal belief  that his cervical spine problems are related to service.  However, careful reading    of Dr. DCD's June 2007 letter reveals that Dr. DCD was not asserting a medical opinion but rather was simply noting the Veteran's own theory of causation.  A bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

While the Veteran believes that his current disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neck and back disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his claimed disability is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

In sum, based on the evidence and analysis above the Board concludes that the criteria to establish entitlement to service connection for left levator scapula syndrome or other neck or upper back condition have not been met.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for left levator scapula syndrome with upper back and neck condition is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


